E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended (Dollars in thousands, except per share amounts) September 30, September 30, 2009 2008 2009 2008 Revenues: Rental and other property $ 100,823 $ 101,942 $ 307,525 $ 300,014 Management and other fees from affiliates 1,024 1,311 3,377 3,965 101,847 103,253 310,902 303,979 Expenses: Property operating, excluding real estate taxes 26,935 25,462 75,937 73,817 Real estate taxes 9,231 8,546 27,294 24,654 Depreciation and amortization 29,895 27,712 87,867 81,852 Interest 21,966 21,122 63,680 63,017 General and administrative 6,086 6,524 18,134 19,661 Impairment and other charges 11,104 - 16,893 - 105,217 89,366 289,805 263,001 Earnings (loss) from operations (3,370 ) 13,887 21,097 40,978 Interest and other income 3,471 2,841 9,521 8,042 Equity (loss) income co-investments (32 ) 335 664 7,325 Gain on early retirement of debt - - 6,124 - Gain on sale of real estate - 2,446 103 2,446 Income before discontinued operations 69 19,509 37,509 58,791 Income (loss) from discontinued operations 2,280 (243 ) 5,630 (360 ) Net income 2,349 19,266 43,139 58,431 Net income attributable to noncontrolling interest (3,588 ) (5,535 ) (12,984 ) (16,555 ) Net (loss) income attributable to controlling interest (1,239 ) 13,731 30,155 41,876 Dividends to preferred stockholders (902 ) (2,310 ) (4,312 ) (6,931 ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock 23,880 - 49,575 - Net income available to common stockholders $ 21,739 $ 11,421 $ 75,418 $ 34,945 Net income per share - basic $ 0.79 $ 0.45 $ 2.80 $ 1.40 Net income per share - diluted $ 0.74 $ 0.45 $ 2.69 $ 1.39 See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended Selected Line Item Detail September 30, September 30, (Dollars in thousands) 2009 2008 2009 2008 Rental and other property Rental $ 94,017 $ 96,203 $ 287,438 $ 282,947 Other property 6,806 5,739 20,087 17,067 Rental and other property $ 100,823 $ 101,942 $ 307,525 $ 300,014 Management and other fees from affiliates Management $ 870 $ 832 $ 2,623 $ 2,394 Development and redevelopment 154 479 754 1,571 Management and other fees from affiliates $ 1,024 $ 1,311 $ 3,377 $ 3,965 General and administrative General and administrative $ 9,383 $ 10,050 $ 28,392 $ 30,473 Allocated to property operating expenses - administrative (2,463 ) (2,228 ) (7,354 ) (6,777 ) Capitalized to real estate (834 ) (1,298 ) (2,904 ) (4,035 ) Net general and administrative $ 6,086 $ 6,524 $ 18,134 $ 19,661 Interest and other income Interest and other income, net $ 3,471 $ 1,268 $ 8,322 $ 3,342 Lease income, net - 1,573 185 4,700 Gain from sale of marketable securities - - 1,014 - Interest and other income $ 3,471 $ 2,841 $ 9,521 $ 8,042 Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ 506 $ 1,440 $ 3,639 $ 4,484 DownREIT limited partners' distributions 1,107 1,119 3,333 3,377 Perpetual preferred distributions 1,575 2,559 4,725 7,678 Third-party ownership interest 400 417 1,287 1,016 Noncontrolling interest $ 3,588 $ 5,535 $ 12,984 $ 16,555 See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations(Dollars in thousands, except share and per share amounts) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2009 2008 % Change 2009 2008 % Change Funds from operations Net income available to common stockholders $ 21,739 $ 11,421 $ 75,418 $ 34,945 Adjustments: Depreciation and amortization 29,895 28,581 88,173 84,998 Gains not included in FFO, net of disposition costs (1) (2,237 ) (46 ) (5,091 ) (46 ) Noncontrolling interest and co-investments (2) 1,394 2,134 6,097 6,448 Funds from operations $ 50,791 $ 42,090 $ 164,597 $ 126,345 FFO per share-diluted $ 1.69 $ 1.51 12.0 % $ 5.61 $ 4.57 22.7 % Components of the change in FFO Non-recurring items: Redemption of Series G preferred stock at a discount (23,880 ) - (49,575 ) - Impairment of development projects 6,676 - 12,428 - Cancellation of Outperformance Plan 3,808 3,808 - Loan loss reserves 620 - 620 - Write-off of deferred charges - 245 - 245 Gain on early retirement of bonds - - (6,124 ) - Gain on sales of marketable securities - - (1,014 ) - Income generated from TRS activities - - (588 ) - Joint venture - preferred interest - - - (6,318 ) Funds from operations excluding non-recurring items 38,015 42,335 124,152 120,272 FFO excluding non-recurring items per share-diluted $ 1.26 $ 1.52 -16.7 % $ 4.23 $ 4.35 -2.8 % Changes in recurring items: Same-property NOI $ (4,759 ) $ (4,631 ) Non-same property NOI 1,482 7,382 Management and other fees from affiliates (287 ) (588 ) Interest and other income 630 (123 ) Interest expense (844 ) (663 ) General and administrative 438 1,527 Other items, net (980 ) 976 $ (4,320 ) $ 3,880 Weighted average number of shares outstanding diluted (3) 30,070,076 27,910,297 29,360,710 27,657,449 (1) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. (2) Amount includes the following 2009 adjustments: (i) noncontrolling interest related to Operating Partnership units totaling $0.5 million and $3.6 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $0.9 million and $2.5 million, respectively. (3) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) September 30, 2009 December 31, 2008 Real Estate: Land and land improvements $ 682,599 $ 683,876 Buildings and improvements 2,701,148 2,595,912 3,383,747 3,279,788 Less:accumulated depreciation (721,078 ) (640,026 ) 2,662,669 2,639,762 Real estate under development 222,976 272,273 Co-investments 70,763 76,346 2,956,408 2,988,381 Cash and cash equivalents 99,070 54,719 Marketable securities 131,349 23,886 Funds held by 1031 exchange facilitator - 21,424 Notes and other receivables 45,762 47,637 Other assets 32,433 28,776 Total assets $ 3,265,022 $ 3,164,823 Mortgage notes payable $ 1,608,570 $ 1,468,931 Lines of credit 150,000 120,000 Exchangeable bonds 98,220 165,457 Cash flow hedge liabilities 45,965 73,129 Other liabilities 111,483 105,396 Total liabilities 2,014,238 1,932,913 Series G cumulative convertible preferred stock, liquidation value 5,813 145,912 Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 1,235,989 1,043,984 Distributions in excess of accumulated earnings (199,600 ) (141,336 ) Accumulated other comprehensive (loss) income (38,551 ) (75,424 ) Total stockholders' equity 1,022,841 852,227 Noncontrolling interest 222,130 233,771 Total stockholders' equity and noncontrolling interest 1,244,971 1,085,998 Total liabilities and equity $ 3,265,022 $ 3,164,823 See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - September 30, 2009 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 73 % $ 1,356,981 6.1 % 5.8 Variable rate - secured (1) 14 % 251,589 2.3 % 20.3 Total mortgage notes payable 87 % 1,608,570 5.5 % 8.1 Exchangeable bonds - unsecured (2) 5 % 98,220 5.8 % Line of credit - secured (3) 8 % 150,000 1.7 % Line of credit - unsecured (4) - - - Total lines of credit 8 % 150,000 1.7 % Total debt 100 % $ 1,856,790 5.3 % Scheduled principal payments (excludes lines of credit) Weighted Average Interest Rate 2009 $ 15,068 2.0 % 2010 (2) 243,207 7.3 % 2011 165,403 6.2 % 2012 31,421 5.4 % 2013 189,892 5.8 % Thereafter 1,061,799 5.0 % Total $ 1,706,790 5.5 % Capitalized interest for the three and nine months ended September 30, 2009 was approximately $2.5 million and $8.4 million, respectively. (1) $219.9 million of the variable rate debt is tax exempt to the note holders, and $167.4 million of the tax exempt debt is subject to interest rate protection agreements. (2) Exchangeable bonds mature in November 2025, but the bonds are subject to a repurchase for cash at the option of the holder on November 1, 2010. The pay rate on the bonds is 3.625%, and effective January 2009 in accordance with the accounting pronouncement for convertible debt, the bonds have been discounted to yield 5.75%.This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by the Company. (3) Secured line of credit commitment is $150 million and is expandable to $250 million at any time until the fourth quarter of 2010.This line is secured by ten of the Company's apartment communities and matures in December 2013.The underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. (4) Unsecured line of credit commitment is $200 million and matures in March 2010.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - September 30, 2009 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,856,790 Common stock and potentially dilutive securities Common stock outstanding 28,344 Limited partnership units (1) 2,449 Options-treasury method 41 Total common stock and potentially dilutive securities 30,834 shares Common stock price per share as of September 30, 2009 $ 79.58 Market value of common stock and potentially dilutive securities $ 2,453,770 Preferred units/stock $ 112,978 Total equity capitalization $ 2,566,748 Total market capitalization $ 4,423,538 Ratio of debt to total market capitalization 42.0 % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended September 30, 2009 and 2008 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2009 2008 % Change 2009 2008 % Change 2009 2008 % Change 2009 2008 2009 2008 % Change Revenues: Same-property revenue $ 45,362 $ 47,227 -3.9 % $ 25,657 $ 26,894 -4.6 % $ 14,331 $ 15,464 -7.3 % $ - $ - $ 85,350 $ 89,585 -4.7 % Non-same property revenue (2) 5,903 4,775 4,488 3,622 3,219 2,621 1,863 1,339 15,473 12,357 Total Revenues $ 51,265 $ 52,002 $ 30,145 $ 30,516 $ 17,550 $ 18,085 $ 1,863 $ 1,339 $ 100,823 $ 101,942 Property operating expenses: Same-property operating expenses $ 15,615 $ 15,075 3.6 % $ 9,153 $ 9,324 -1.8 % $ 5,677 $ 5,522 2.8 % $ - $ - $ 30,445 $ 29,921 1.8 % Non-same property operating expenses (2) 1,917 1,736 1,729 1,452 1,290 730 785 169 5,721 4,087 Total property operating expenses $ 17,532 $ 16,811 $ 10,882 $ 10,776 $ 6,967 $ 6,252 $ 785 $ 169 $ 36,166 $ 34,008 Net operating income (NOI): Same-property NOI $ 29,747 $ 32,152 -7.5 % $ 16,504 $ 17,570 -6.1 % $ 8,654 $ 9,942 -13.0 % $ - $ - $ 54,905 $ 59,664 -8.0 % Non-same property NOI (2) Redevelopment communities 3,003 3,185 2,142 1,986 1,076 1,397 - - 6,221 6,568 Acquired communities 79 38 256 184 853 494 - - 1,188 716 Development communities 904 (184 ) 361 - 1,265 (184 ) Other real estate assets (1) - 1,078 1,170 1,078 1,170 Total non-same property NOI 3,986 3,039 2,759 2,170 1,929 1,891 1,078 1,170 9,752 8,270 Total NOI $ 33,733 $ 35,191 $ 19,263 $ 19,740 $ 10,583 $ 11,833 $ 1,078 $ 1,170 $ 64,657 $ 67,934 Same-property operating margin 66 % 68 % 64 % 65 % 60 % 64 % 64 % 67 % Same-property turnover percentage 65 % 59 % 60 % 58 % 68 % 69 % 64 % 61 % Same-property concessions $ 360 $ 242 $ 151 $ 133 $ 93 $ 62 $ 605 $ 436 Average same-property concessions per turn (3) $ 202 $ 149 $ 180 $ 163 $ 127 $ 82 $ 180 $ 137 Reconciliation of apartment units at end of period Same-property apartment units 10,953 5,615 4,340 20,908 Consolidated apartment units 12,264 12,225 6,695 6,457 5,297 5,338 24,256 24,020 Joint venture 748 480 1,575 1,575 642 515 2,965 2,570 Under Development - 543 171 693 295 422 466 1,658 Total apartment units at end of period 13,012 13,248 8,441 8,725 6,234 6,275 27,687 28,248 Percentage of total 47 % 47 % 30 % 31 % 23 % 22 % 100 % 100 % Average same-property financial occupancy 96.6 % 95.4 % 97.6 % 97.7 % 97.1 % 96.6 % 97.0 % 96.3 % (1) Other real estate assets consists mainly of retail space, commercial properties, and boat slips and their operating results are classified in non-same property results.The Hollywood commercial property's operations are classified in other real assets for 2009 due to the extension of a three year lease with the tenant, operations for 2008 are classified in interest and other income. (2) Includes properties which subsequent toJuly 1, 2008 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company's 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Nine months ended September 30, 2009 and 2008 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2009 2008 % Change 2009 2008 % Change 2009 2008 % Change 2009 2008 2009 2008 % Change Revenues: Same-property revenue $ 138,192 $ 141,610 -2.4 % $ 79,066 $ 79,037 0.0 % $ 44,719 $ 45,402 -1.5 % $ - $ - $ 261,977 $ 266,049 -1.5 % Non-same property revenue (2) 17,524 13,809 12,457 9,746 10,055 6,420 5,512 3,990 45,548 33,965 Total Revenues $ 155,716 $ 155,419 $ 91,523 $ 88,783 $ 54,774 $ 51,822 $ 5,512 $ 3,990 $ 307,525 $ 300,014 Property operating expenses: Same-property operating expenses $ 45,103 $ 44,277 1.9 % $ 26,343 $ 27,232 -3.3 % $ 16,140 $ 15,518 4.0 % $ - $ - $ 87,586 $ 87,027 0.6 % Non-same property operating expenses (2) 5,737 4,516 4,140 3,786 3,711 1,892 2,057 1,250 15,645 11,444 Total property operating expenses $ 50,840 $ 48,793 $ 30,483 $ 31,018 $ 19,851 $ 17,410 $ 2,057 $ 1,250 $ 103,231 $ 98,471 Net operating income (NOI): Same-property NOI $ 93,089 $ 97,333 -4.4 % $ 52,723 $ 51,805 1.8 % $ 28,579 $ 29,884 -4.4 % $ - $ - $ 174,391 $ 179,022 -2.6 % Non-same property NOI (2) Redevelopment communities 9,367 9,441 6,948 5,733 3,487 4,034 - - 19,802 19,208 Acquired communities 257 36 950 227 2,857 494 - - 4,064 757 Development communities 2,163 (184 ) 419 - 2,582 (184 ) Other real estate assets (1) - 3,455 2,740 3,455 2,740 Total non-same property NOI 11,787 9,293 8,317 5,960 6,344 4,528 3,455 2,740 29,903 22,521 Total NOI $ 104,876 $ 106,626 $ 61,040 $ 57,765 $ 34,923 $ 34,412 $ 3,455 $ 2,740 $ 204,294 $ 201,543 Same-property operating margin 67 % 69 % 67 % 66 % 64 % 66 % 67 % 67 % Same-property turnover percentage 60 % 53 % 57 % 53 % 61 % 58 % 59 % 54 % Same-property concessions $ 1,009 $ 1,044 $ 432 $ 550 $ 280 $ 229 $ 1,722 $ 1,823 Average same-property concessions per turn (3) $ 206 $ 231 $ 179 $ 238 $ 142 $ 114 $ 185 $ 206 Average same-property financial occupancy 96.5 % 95.5 % 97.6 % 97.3 % 97.1 % 96.6 % 96.9 % 96.2 % (1) Other real estate assets consists mainly of retail space, commercial properties, and boat slips and their operating results are classified in non-same property results.The Hollywood commercial property's operations are classified in other real assets for 2009 due to the extension of a three year lease with the tenant, operations for 2008 are classified in interest and other income. (2) Includes properties which subsequent to January 1, 2008 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company's 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended September 30, 2009, September 30, 2008 and June 30, (Dollars in thousands) Average Property Rental Rates Property Revenue Property Revenue September 30, September 30, September 30, September 30, June 30, Sequential Region Units 2009 2008 % Change 2009 2008 % Change 2009 % Change Southern California Ventura County 2,898 $ 1,302 $ 1,378 -5.5 % $ 11,530 $ 12,030 -4.2 % $ 11,739 -1.8 % Los Angeles County 2,754 1,630 1,752 -7.0 % 13,679 14,214 -3.8 % 13,850 -1.2 % Orange County 2,037 1,454 1,543 -5.8 % 8,963 9,600 -6.6 % 9,108 -1.6 % San Diego County 2,641 1,110 1,132 -1.9 % 8,912 9,133 -2.4 % 8,993 -0.9 % Santa Barbara County 347 1,624 1,716 -5.4 % 1,662 1,610 3.2 % 1,640 1.3 % Riverside County 276 736 800 -8.0 % 616 640 -3.8 % 622 -1.0 % Total same-property 10,953 1,363 1,439 -5.3 % 45,362 47,227 -3.9 % 45,952 -1.3 % Non-same property 1,311 1,500 5,903 4,775 Northern California San Francisco MSA 175 1,827 1,832 -0.3 % 949 964 -1.6 % 979 -3.1 % Santa Clara County 2,058 1,565 1,664 -5.9 % 9,845 10,438 -5.7 % 10,261 -4.1 % Alameda County 760 1,231 1,283 -4.1 % 2,915 3,024 -3.6 % 3,024 -3.6 % San Mateo County 768 1,599 1,652 -3.2 % 3,790 3,879 -2.3 % 3,872 -2.1 % Contra Costa County 1,720 1,455 1,526 -4.7 % 7,630 8,031 -5.0 % 7,735 -1.4 % Other 134 1,329 1,397 -4.9 % 528 558 -5.4 % 528 0.0 % Total same-property 5,615 1,493 1,567 -4.7 % 25,657 26,894 -4.6 % 26,399 -2.8 % Santa Clara County 390 1,367 1,639 1,732 Alameda County 594 1,544 2,376 1,425 Other 96 1,701 473 465 Non-same property 1,080 1,494 4,488 3,622 Seattle Metro Total same-property 4,340 1,037 1,138 -8.9 % 14,331 15,464 -7.3 % 14,917 -3.9 % Non-same property 957 1,091 3,219 2,621 Other real estate assets 1,863 1,339 Total same-property revenue 20,908 $ 1,330 $ 1,411 -5.7 % $ 85,350 $ 89,585 -4.7 % $ 87,268 -2.2 % Total non-same property revenue 3,348 $ 1,381 $ 15,473 $ 12,357 See Company's 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Nine months ended September 30, 2009 and 2008 (Dollars in thousands) Average Property Rental Rates Property Revenue Region Units YTD 2009 YTD 2008 % Change YTD 2009 YTD 2008 % Change Southern California Ventura County 2,898 $ 1,327 $ 1,386 -4.3 % $ 35,349 $ 36,056 -2.0 % Los Angeles County 2,754 1,667 1,755 -5.0 % 41,516 42,989 -3.4 % Orange County 2,037 1,484 1,546 -4.0 % 27,477 28,530 -3.7 % San Diego County 2,641 1,121 1,128 -0.6 % 27,033 27,036 0.0 % Santa Barbara County 347 1,623 1,671 -2.9 % 4,941 5,046 -2.1 % Riverside County 276 749 819 -8.5 % 1,876 1,953 -3.9 % Total same-property 10,953 1,387 1,441 -3.7 % 138,192 141,610 -2.4 % Non-same property 1,311 1,547 17,524 13,809 Northern California San Francisco MSA 175 1,831 1,799 1.8 % 2,896 2,852 1.5 % Santa Clara County 2,058 1,622 1,629 -0.4 % 30,676 30,567 0.4 % Alameda County 760 1,267 1,262 0.4 % 9,045 8,924 1.4 % San Mateo County 768 1,639 1,615 1.5 % 11,605 11,315 2.6 % Contra Costa County 1,720 1,479 1,527 -3.1 % 23,226 23,755 -2.2 % Other 134 1,341 1,375 -2.5 % 1,618 1,624 -0.4 % Total same-property 5,615 1,532 1,545 -0.8 % 79,066 79,037 0.0 % Santa Clara County 390 1,443 5,216 4,999 Alameda County 594 1,500 5,801 3,993 Other 96 1,709 1,440 754 Non-same property 1,080 1,498 12,457 9,746 Seattle Metro Total same-property 4,340 1,083 1,117 -3.0 % 44,719 45,402 -1.5 % Non-same property 957 1,127 10,055 6,420 Other real estate assets 5,512 3,990 Total same-property revenue 20,908 $ 1,363 $ 1,402 -2.8 % $ 261,977 $ 266,049 -1.5 % Total non-same property revenue 3,348 $ 1,411 $ 45,548 $ 33,965 See Company's 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - September 30, 2009 (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Incurred toDate Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Fourth Street Berkeley, CA 171 15,500 $ 43.5 $ 23.2 $ 66.7 Apr-08 Jun-10 Apr-10 Oct-10 Joule Broadway (2)(3) Seattle, WA 295 29,100 57.7 43.2 100.9 May-08 Sep-10 Jul-10 May-11 Tasman Retail Pad and Garage Sunnyvale, CA - 14,100 3.1 18.6 21.7 Jul-09 Jun-10 Jun-10 Jun-10 Total - Development Projects 466 58,700 104.3 85.0 189.3 Predevelopment Projects Project Name Location Main Street (4) Walnut Creek, CA - Tasman Apts/Retail Sunnyvale, CA - Total - Predevelopment Projects 332 62,000 52.1 90.9 143.0 Land Held for Future Development or Sale (5) Project Name Location Cadence Campus San Jose, CA 769 - City Centre Moorpark, CA 200 - Park Boulevard Palo Alto, CA 27 - View Pointe Newcastle, WA 24 - Total - Land Held for Future Development or Sale 1,020 - 66.6 - 66.6 Grand Total - Development Pipeline 1,818 120,700 $ 223.0 $ 175.9 $ 398.9 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) During the third quarter of 2009, the joint venture partner's interest was reduced to 1% in the development project. (3) There is a construction loan in place for this development project that provides financing for the majority of the estimated remaining cost to be incurred. (4) The Company has entered into a joint venture development agreement with a third-party to develop this property.The Company has a 50% interest in this project. (5) The Company owns land in various stages of entitlement that is being held for future development or sale. See Company's 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - September 30, 2009 (Dollars in thousands) NOI For the quarter ended Region/Project Name Units Total Incurred To Date Estimated Remaining Cost Estimated Total Cost Redevelopment Start Date Q3 2009 Q3 2008 Units completed Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 4,389 $ 5,469 $ 9,858 Jun-07 Active - Redevelopment Projects Southern California Avondale at Warner Center, Woodland Hills, CA 446 $ 11,550 $ 2,520 $ 14,070 Oct-04 $ 1,171 $ 1,318 198 Pathways, Long Beach, CA 296 9,524 1,236 10,760 Jun-06 934 929 247 Highridge, Rancho Palos Verdes, CA 255 6,202 10,361 16,563 Jan-07 898 939 9 997 27,276 14,117 41,393 3,003 3,186 454 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 14,591 541 15,132 Aug-06 1,156 1,147 390 Boulevard, Fremont, CA 172 8,938 - 8,938 Sep-06 457 364 137 Bridgeport, Newark, CA 184 4,373 213 4,586 Oct-06 529 475 12 746 27,902 754 28,656 2,142 1,986 539 Seattle Metro Foothill Commons, Bellevue, WA 388 19,702 16,636 36,338 Jun-07 670 867 28 Woodland Commons, Bellevue, WA 236 4,577 7,202 11,779 Jun-07 406 529 - 624 24,279 23,838 48,117 1,076 1,396 28 Total Active - Redevelopment Projects 2,367 $ 79,457 $ 38,709 $ 118,166 $ 6,221 $ 6,568 $ 1,027 (1) This project is approved and redevelopment activity has commenced but as of Q3 2009 the community has stabilized operations, and therefore is classified in same-property operations. See Company's 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Co-investments - September 30, 2009 (Dollars in thousands) Property Revenue for NOI for the nine Essex Total Fund the nine months ended months ended Book Value Original Cost Units Debt Amount Maturity Date 2009 2008 % Change 2009 2008 % Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 24,567 Dec-2013 Renaissance, Los Angeles, CA 168 22,731 May-2011 Total Southern California 480 47,298 $ 6,098 $ 6,261 -2.6 % $ 3,724 $ 3,898 -4.5 % Northern California Alderwood Park, Newark, CA 96 6,875 Jun-2015 Carlmont Woods, Belmont, CA 195 12,514 Dec-2013 Davey Glen, Belmont, CA 69 6,654 Aug-2016 Enclave, San Jose, CA 637 18,046 Jan-2018 Enclave, San Jose, CA 60,000 Dec-2029 Harbor Cove, Foster City, CA 400 33,744 Dec-2013 Regency Tower, Oakland, CA 178 10,732 Mar-2014 Total Northern California 1,575 148,565 20,972 21,198 -1.1 % 13,203 13,285 -0.6 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 12,871 Sep-2014 Morning Run, Monroe, WA 222 13,317 Oct-2014 Tower @ 801, Seattle, WA 173 18,740 Aug-2014 Total Seattle Metro 515 44,928 5,890 6,127 -3.9 % 3,468 3,736 -7.2 % Total - Operating Communities 2,570 240,791 $ 32,960 $ 33,586 -1.9 % $ 20,395 $ 20,919 -2.5 % Fund II - New Developments Eastlake 2851, Seattle, WA (initial occupancy May 2008) 127 20,080 Jan-2010 (2) Studio 40-41, Studio City, CA (initial occupancy April 2009) 149 35,921 Apr-2010 (2) Cielo, Chatsworth, CA (initial occupancy July 2009) 119 19,732 Jun-2010 (2) 395 75,733 $ 2,233 $ 1,125 Total - Fund II $ 69,543 $ 584,552 2,965 $ 316,524 Capitalized costs 720 70,263 Other (3) 500 $ 70,763 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceeds certain financial return benchmarks. (2) The construction loan has two one-year extensions. (3) The other co-investment relates to a real estate technology investment. See Company's 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Summary of Consolidated Co-Investments and Noncontrolling Interest - September 30, (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in noncontrolling interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investments and noncontrolling interest: Balance as of September 30, 2009 Operations for the nine months endedSeptember 30, 2009 Investment in Related Noncontrolling DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI Noncontrolling Interest - DownREIT: Anchor Village $ 13,822 $ 10,750 $ 2,404 110,133 $ 2,334 $ 940 $ 1,394 Barkley Apartments 8,888 17,493 2,322 79,205 1,920 672 1,248 Brentwood 14,757 20,268 2,568 58,884 1,775 543 1,232 Brookside Oaks 33,440 13,715 3,917 97,673 2,314 609 1,705 Capri at Sunny Hills 17,185 18,737 3,930 167,365 1,772 466 1,306 Hidden Valley (2) 39,250 32,336 6,089 62,647 3,902 1,108 2,794 Highridge Apartments 25,583 44,807 5,831 293,733 4,108 1,161 2,947 Montejo Apartments 8,828 5,644 1,216 29,319 1,391 363 1,028 Thomas Jefferson 26,659 19,419 7,067 62,873 2,207 661 1,546 Treehouse Apartments 11,855 7,599 2,951 67,728 1,807 554 1,253 Valley Park Apartments 15,190 9,627 877 50,354 2,146 461 1,685 Villa Angelina Apartments 19,730 13,018 3,003 57,709 2,790 734 2,056 $ 235,187 $ 213,413 42,175 1,137,623 $ 28,466 $ 8,272 $ 20,194 Other Components of Noncontrolling Interest: Hillsdale Garden Apartments (3) $ 112,906 - 22,603 $ 10,475 $ 4,224 $ 6,251 Joint Ventures - Development (4) $ 84,800 $ 31,667 4,229 Operating Limited Partnership Units 73,123 Perpetual Preferred Units (5) 80,000 Total Noncontrolling Interest $ 222,130 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) The Company has a 75% interest in this community and a joint venture partner has a 25% interest. (3) The Company has an 81.5% interest in this community and the joint venture partner has an 18.5% interest. (4) The Company consolidates two joint venture developments in which the Company has a 50% and 99% interest, respectively. (5) Includes Series B Cumulative Redeemable Preferred Units with an existing distribution rate of 7.875% and can be redeemed at the Company's option on or afterDecember 31, 2009. See Company's 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income (Loss) From Discontinued Operations and Selected Financial Data - September 30, (Dollars in thousands) Income (Loss) from Discontinued Operations For the quarter ended September 30, 2009, the Company sold Spring Lakes Apartments and during the quarter ended March 31, 2009 and June 30, 2009, the Company also sold Carlton Heights, Grand Regency and Mountain View apartment communities.Income from discontinued operations for the quarter ended September 30, 2008 also includes operating results for Coral Gardens, Cardiff by the Sea, and St. Cloud apartment communities sold in third and fourth quarters of 2008. Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Rental revenues $ 64 $ 2,648 $ 1,406 $ 9,419 Property operating expenses (21 ) (1,523 ) (561 ) (4,592 ) Interest expense - (545 ) - (2,087 ) Depreciation and amortization - (869 ) (306 ) (3,146 ) Income (loss) from real estate sold 43 (289 ) 539 (406 ) Gain on sale 2,467 46 5,708 46 Internal disposition costs (230 ) - (617 ) - Income (loss) from discontinued operations $ 2,280 $ (243 ) $ 5,630 $ (360 ) Shares Outstanding and Potentially Dilutive Securities Q3 2009 Weighted Avg. Actual As of 9/30/09 YTD 2009 Weighted Avg. Common Shares 27,591,341 28,344,410 26,887,537 Stock Options 29,031 40,858 25,003 Weighted Avg. Shares Diluted - EPS 27,620,372 28,385,268 26,912,540 Operating Limited Partnership Units 2,449,704 2,449,317 2,448,170 Weighted Avg. Shares Diluted - FFO 30,070,076 30,834,585 29,360,710 See Company's 10-Q for additional disclosures S-13 ESSEX PROPERTY TRUST, INC. Real Estate Information as of September 30, 2009 Square Year Year Property Age of Property Name Address City State Units Footage Acquired Built Ownership Property APARTMENT COMMUNITIES NORTHERN CALIFORNIA Santa Clara County 1 Pointe at Cupertino 19920 Olivewood Street Cupertino CA 116 135,200 1998 1963 EPLP 46 1 Carlyle, The 2909 Nieman Boulevard San Jose CA 132 129,200 2000 2000 EPLP 9 1 Enclave, The 4355 Renaissance Drive San Jose CA 637 525,463 2005 1998 Fund II 11 1 Esplanade 350 East Taylor St. San Jose CA 278 279,000 2004 2002 EPLP 7 1 Waterford, The 1700 N. First Street San Jose CA 238 219,600 2000 2000 EPLP 9 1 Le Parc 440 N. Winchester Avenue Santa Clara CA 140 113,200 1994 1975 EPLP 34 1 Marina Cove 3480 Granada Avenue Santa Clara CA 292 250,200 1994 1974 EPLP 35 1 Bristol Commons 732 E. Evelyn Avenue Sunnyvale CA 188 142,600 1995 1989 EPLP 20 1 Brookside Oaks 1651 Belleville Way Sunnyvale CA 170 119,900 2000 1973 DownREIT 36 1 Magnolia Lane 113 South Mary Avenue Sunnyvale CA 32 31,541 2007 2001 EPLP 8 1 Montclaire 450 N. Mathilda Avenue Sunnyvale CA 390 294,100 1988 1973 EPLP 36 1 Summerhill Park 972 Corte Madera Avenue Sunnyvale CA 100 78,500 1988 1988 EPLP 21 Tasman Place 315 Tasman Drive Sunnyvale CA - 14,100 EPLP 1 Thomas Jefferson 107 South Mary Avenue Sunnyvale CA 156 110,824 2007 1969 DownREIT 40 1 Windsor Ridge 825 E. Evelyn Avenue Sunnyvale CA 216 161,800 1989 1989 EPLP 20 11% 3,085 2,591,128 Alameda County Fourth Street 700 University Avenue Berkeley CA 171 146,255 EPLP 1 Stevenson Place 4141 Stevenson Blvd. Fremont CA 200 146,200 2000 1975 EPLP 34 1 Boulevard 40001 Fremont Blvd. Fremont CA 172 131,200 1996 1978 EPLP 31 1 City View 25200 Carlos Bee Blvd. Hayward CA 560 462,400 1998 1975 EPLP 34 1 Regency Tower 1130 Third Ave. Oakland CA 178 140,900 2005 1975 Fund II 34 1 The Grand 100 Grand Avenue Oakland CA 238 205,026 2009 2009 EPLP - 1 Bridgeport 36826 Cherry Street Newark CA 184 139,000 1987 1987 EPLP 22 1 Alderwood Park Apartments 37057 Magnolia Street Newark CA 96 74,624 2006 1987 Fund II 22 6% 1,628 1,094,324 Contra Costa County 1 San Marcos 2601 Hilltop Drive Richmond CA 432 407,600 2003 2003 EPLP 6 1 Bel Air 2000 Shoreline Drive San Ramon CA 462 391,000 1995 1988 EPLP 21 1 Foothill Gardens 1110 Harness Drive San Ramon CA 132 155,100 1997 1985 EPLP 24 1 Twin Creeks 2711-2731 Morgan Drive San Ramon CA 44 51,700 1997 1985 EPLP 24 1 Canyon Oaks 1 Amberstone Lane San Ramon CA 250 237,894 2007 2005 EPLP 4 1 Mill Creek at Windermere 2100 Waterstone Place San Ramon CA 400 381,060 2007 2005 EPLP 4 6% 1,720 1,624,354 San Mateo County 1 Carlmont Woods 2515 Carlmont Drive Belmont CA 195 107,200 2004 1971 Fund II 38 1 Harbor Cove 900 E. Hillsdale Blvd. Foster City CA 400 306,600 2004 1971 Fund II 38 1 Davey Glen 200 Davey Glen Road Belmont CA 69 65,974 2006 1962 Fund II 47 1 Hillsdale Garden 3421 Edison Avenue San Mateo CA 697 611,505 2006 1948 JV - 81.5% 61 1 Belmont Terrace 1606 Continetals Way Belmont CA 71 72,951 2006 1974 EPLP 35 6% 1,432 1,164,230 San Francisco and Marin Counties 1 Mt. Sutro Terrace Apartments 480 Warren Drive San Francisco CA 99 64,000 1999 1973 EPLP 36 1 Vista Belvedere 15 Red Hill Circle Tiburon CA 76 78,300 2004 1963 EPLP 46 1% 175 142,300 Other 1 Tuscana 315 Mt. Oso Tracy CA 30 29,088 2007 2007 EPLP 2 1 Harvest Park 2327 Summercreek Drive Santa Rosa CA 104 116,628 2007 2004 EPLP 5 1 Chestnut Street Apartments 143 Chestnut Avenue Santa Cruz CA 96 87,640 2008 2002 EPLP 7 1% 230 233,356 37 Total Northern California 30% 8,270 6,849,692 25 1 SOUTHERN CALIFORNIA Los Angeles County 1 Hampton Court 1136 N. Columbus Avenue Glendale CA 83 71,500 1999 1974 EPLP 35 1 Hampton Place 245 W. Loraine Street Glendale CA 132 141,500 1999 1970 EPLP 39 1 Marbrisa 1809 Termino Ave. Long Beach CA 202 122,800 2002 1987 EPLP 22 1 Pathways 5945 E. Pacific Coast Hwy. Long Beach CA 296 197,700 1991 1975 EPLP 34 1 Bunker Hill 222 and 234 S. Figueroa St. Los Angeles CA 456 346,600 1998 1968 EPLP 41 1 Cochran Apartments 612 South Cochran Los Angeles CA 58 51,400 1998 1989 EPLP 20 1 Kings Road 733 North Kings Road Los Angeles CA 196 132,100 1997 1979 EPLP 30 1 Marbella 600 South Detroit Street Los Angeles CA 60 50,108 2005 1991 EPLP 18 1 Belmont Station 1302 West 2nd St. Los Angeles CA 275 225,000 2009 2009 EPLP - 1 Park Place 400 S. Detroit Street Los Angeles CA 60 48,000 1997 1988 EPLP 21 1 Windsor Court 401 S. Detroit Street Los Angeles CA 58 46,600 1997 1988 EPLP 21 1 Renaissance 630 South Masselin Avenue Los Angeles CA 168 154,268 2006 1990 Fund II 19 1 Marina City Club 4333 Admiralty Way Marina Del Rey CA 101 127,200 2004 1971 EPLP 38 1 Mirabella 13701 Marina Point Drive Marina Del Rey CA 188 176,800 2000 2000 EPLP 9 1 Monterra del Mar 280 E. Del Mar Boulevard Pasadena CA 123 74,400 1997 1972 EPLP 37 1 Monterra del Rey 350 Madison Pasadena CA 84 73,100 1999 1972 EPLP 37 1 Monterra del Sol 280 South Euclid Pasadena CA 85 69,200 1999 1972 EPLP 37 1 Fountain Park 13141 Fountain Park Drive Playa Vista CA 705 608,900 2004 2002 EPLP 7 1 Highridge 28125 Peacock Ridge Drive Rancho Palos Verde CA 255 290,200 1997 1972 DownREIT 37 1 Studio 40-41 4043 Radford Avenue Studio City CA 149 127,238 2009 2009 Fund II 0 1 Coldwater Canyon 4250 Codlwater Canyon Studio City CA 39 34,125 2007 1979 EPLP 30 1 Walnut Heights 20700 San Jose Hills Road Walnut CA 163 146,700 2003 1964 EPLP 45 1 Avondale at Warner Center 22222 Victory Blvd. Woodland Hills CA 446 331,000 1999 1970 EPLP 39 16% 4,382 3,646,439 Ventura County 1 Camarillo Oaks 921 Paseo Camarillo Camarillo CA 564 459,000 1996 1985 EPLP 24 1 Camino Ruiz Square 105 Camino Ruiz Camarillo CA 160 105,448 2006 1990 EPLP 19 1 Cielo 9733 Topanga Canyon Blvd Chatsworth CA 119 125,400 2009 2009 Fund II - 1 Mariner's Place 711 South B Street Oxnard CA 105 77,200 2000 1987 EPLP 22 1 Tierra Vista 1750 Montevina Circle Oxnard CA 404 387,100 2001 2001 EPLP 8 1 Monterey Villas 1040 Kelp Lane Oxnard CA 122 122,100 1997 1974 EPLP 35 1 Meadowood 1733 Cochran Street Simi Valley CA 320 264,500 1996 1986 EPLP 23 1 Hidden Valley 5065 Hidden Park Court Simi Valley CA 324 310,900 2004 2004 DownREIT 5 1 Lofts at Pinehurst,The 1021 Scandia Avenue Ventura CA 118 71,100 1997 1971 EPLP 38 1 Hillcrest Park 1800 West Hillcrest Drive Newbury Park CA 608 521,900 1998 1973 EPLP 36 1 Pinehurst 3980 Telegraph Road Ventura CA 28 21,200 2004 1973 EPLP 36 1 Woodside Village 675 Providence Ave. Ventura CA 145 136,500 2004 1987 EPLP 22 11% 3,017 2,602,348 2 SOUTHERN CALIFORNIA (cont'd) Santa Barbara County 1 Chimney Sweep 775 Camino Del Sur Drive Goleta CA 91 2006 1967 EPLP 42 1 CBC 6721 El Colegio Drive Goleta CA 148 2006 1962 EPLP 47 1 Hope Ranch (Continental Apartments) 3968-3974 & 3999 Via Lucero Santa Barbara CA 108 2007 1965 EPLP 44 Hope Ranch (Lucero Village) 3968-3974 & 3999 Via Lucero Santa Barbara CA 2007 1973 EPLP 36 1% 347 306,608 Orange County 1 Barkley Apartments 2400 E. Lincoln Ave. Anahiem CA 161 139,800 2000 1984 DownREIT 25 1 Valley Park Apartments 17300 Euclid Ave. Fountain Valley CA 160 169,700 2001 1969 DownREIT 40 1 Capri at Sunny Hills 2341 Daphne Place Fullerton CA 100 128,100 2001 1961 DownREIT 48 1 Wilshire Promenade 141 West Wilshire Avenue Fullerton CA 149 128,000 1997 1992 EPLP 17 1 Montejo Apartments 12911 Dale St. Garden Grove CA 124 103,200 2001 1974 DownREIT 35 1 Huntington Breakers 21270 Beach Boulevard Huntington Beach CA 342 241,700 1997 1984 EPLP 25 1 Hillsborough Park 1501 South Beach Boulevard La Habra CA 235 215,500 1999 1999 EPLP 10 1 Trabuco Villas 25362 Mosswood Way Lake Forest CA 132 131,000 1997 1985 EPLP 24 1 Fairways Apartments 2 Pine Valley Lane Newport Beach CA 74 107,100 1999 1972 EPLP 37 1 Villa Angelina 201 E. Chapman Ave. Placentia CA 256 217,600 2001 1970 DownREIT 39 1 Brentwood Apartment Homes 2301 E. Santa Clara Ave. Santa Ana CA 140 154,800 2001 1970 DownREIT 39 1 Treehouse Apartments 2601 N. Grand Ave. Santa Ana CA 164 135,700 2001 1970 DownREIT 39 7% 2,037 1,872,200 San Diego County 1 Alpine Country 2660 Alpine Blvd. Alpine CA 108 81,900 2002 1986 EPLP 23 1 Alpine Village 2055 Arnold Way Alpine CA 306 254,400 2002 1971 EPLP 38 1 Bonita Cedars 5155 Cedarwood Rd. Bonita CA 120 120,800 2002 1983 EPLP 26 1 Cambridge 660 F. St. Chula Vista CA 40 22,100 2002 1965 EPLP 44 1 Woodlawn Colonial 245-255 Woodlawn Ave. Chula Vista CA 159 104,500 2002 1974 EPLP 35 1 Mesa Village 5265 Clairemont Mesa Blvd. Clairemont CA 133 43,600 2002 1963 EPLP 46 1 Tierra del Sol/Norte 989 Peach Ave. El Cajon CA 156 117,000 2002 1969 EPLP 40 1 Mira Monte 10360 Maya Linda Rd. Mira Mesa CA 355 262,600 2002 1982 EPLP 27 1 Country Villas 283 Douglas Drive Oceanside CA 180 179,700 2002 1976 EPLP 33 1 Mission Hills 218 Rancho Del Oro Oceanside CA 282 244,000 2005 1984 EPLP 25 1 Bluffs II, The 6466 Friars Road San Diego CA 224 126,700 1997 1974 EPLP 35 1 Summit Park 8563 Lake Murray Blvd. San Diego CA 300 229,400 2002 1972 EPLP 37 1 Vista Capri - North 3277 Berger Ave. San Diego CA 106 51,800 2002 1975 EPLP 34 1 Shadow Point 9830 Dale Ave. Spring Valley CA 172 131,200 2002 1983 EPLP 26 10% 2,641 1,969,700 Riverside County 1 Parcwood 1700 Via Pacifica Corona CA 312 270,000 2004 1989 Fund II 20 1 Devonshire Apartments 2770 West Devonshire Ave. Hemet CA 276 207,200 2002 1988 EPLP 21 2% 588 477,200 66 Total Southern California 48% 13,012 10,874,495 29 3 SEATTLE METROPOLITAN AREA 1 Cedar Terrace 3205 115th Ave. NE Bellevue WA 180 174,200 2005 1984 EPLP 25 1 Emerald Ridge 3010 118th Avenue SE Bellevue WA 180 144,000 1994 1987 EPLP 22 1 Foothill Commons 13800 NE 9th Place Bellevue WA 388 288,300 1990 1978 EPLP 31 1 Palisades, The 13808 NE 12th Bellevue WA 192 159,700 1990 1977 EPLP 32 1 Sammamish View 16160 SE Eastgate Way Bellevue WA 153 133,500 1994 1986 EPLP 23 1 Woodland Commons 13700 NE 10th Place Bellevue WA 236 172,300 1990 1978 EPLP 31 1 Canyon Pointe 1630 228th St. SE Bothell WA 250 210,400 2003 1990 EPLP 19 1 Inglenook Court 14220 Juanita Drive, NE Bothell WA 224 183,600 1994 1985 EPLP 24 1 Salmon Run at Perry Creek 2109 228th Street SE Bothell WA 132 117,100 2000 2000 EPLP 9 1 Stonehedge Village 14690 143rd Blvd., NE Bothell WA 196 214,800 1997 1986 EPLP 23 1 Park Hill at Issaquah 22516 SE 56th Street Issaquah WA 245 277,700 1999 1999 EPLP 10 1 Highlands at Wynhaven 1460 NE Hawthorne Street Issaquah WA 333 424,674 2008 2000 EPLP 9 1 Wandering Creek 12910 SE 240th Kent WA 156 124,300 1995 1986 EPLP 23 1 Bridle Trails 6600 130th Avenue, NE Kirkland WA 108 99,700 1997 1986 EPLP 23 1 Evergreen Heights 12233 NE 131st Way Kirkland WA 200 188,300 1997 1990 EPLP 19 1 Morning Run 18463 Blueberry Lane Monroe WA 222 221,786 2005 1991 Fund II 18 1 Laurels at Mill Creek 1110 164th Street SE Mill Creek WA 164 134,300 1996 1981 EPLP 28 1 Anchor Village 9507 49th Avenue West Mukilteo WA 301 245,900 1997 1981 DownREIT 28 1 Castle Creek 7000 132nd Place, SE Newcastle WA 216 191,900 1998 1998 EPLP 11 1 Brighton Ridge 2307 NE 4th Street Renton WA 264 201,300 1996 1986 EPLP 23 1 Fairwood Pond 14700 SE Petrovitsky Rd. Renton WA 194 189,200 2004 1997 EPLP 12 1 Forest View 650 Duvall Ave. NE Renton WA 192 182,500 2003 1998 EPLP 11 Joule Broadway 523 Broadway Avenue, East Seattle WA 295 191,109 JV - 99% 1 The Cairns 420 Yale Avenue Seattle WA 100 70,806 2007 2006 EPLP 3 1 Fountain Court 2400 4th Street Seattle WA 320 207,000 2000 2000 EPLP 9 1 Linden Square 13530 Linden Avenue North Seattle WA 183 142,200 2000 1994 EPLP 15 1 Eastlake 2851 2833 - 2851 Eastlake Avenue Seattle WA 127 234,086 2008 2008 Fund II 1 1 Maple Leaf 7415 5th Avenue, NE Seattle WA 48 35,500 1997 1986 EPLP 23 1 Wharfside Pointe 3811 14th Avenue West Seattle WA 142 119,200 1994 1990 EPLP 19 1 Tower @ 801 801 Pine Street Seattle WA 173 118,500 2005 1970 Fund II 39 1 Echo Ridge 34907 SE Kinsey Street Snoqualmie WA 120 124,359 2005 2000 Fund II 9 30 Total Seattle Metropolitan Area 22% 5,939 5,331,111 19 133 Apartment Communities 100% 27,221 23,055,298 (1) Apartment Communities Under Construction 466 351,464 (2) 4 Avg. square footage 847 Definitions for Property Ownership Avg. units per property 205 EPLP The Company has a 100% ownership in the community. Avg. age of property 26 Fund II The community is owned by Fund II.The Company has a 28.2% interest in Fund II which is accounted for using the equity method of accounting. (1) Includes 44,318 square feet of retail or commercial space DownREIT The Company holds a 1% special limited partner interest in the partnerships which owns the community.In accordance with GAAP, the Company consolidates this community. (2) Includes 100,700 square feet of estimated retail or commercial space JV - 81.5% The Company has a 81.5% ownership in this community and is consolidated. OTHER REAL ESTATE ASSETS JV - 50% The Company has a 50% ownership in this development and is consolidated. Office Buildings Essex Corporate Headquarter Bldg. 925 / 935 E. Meadow Dr. Palo Alto CA 31,900 1997 / 2007 1988 / 1962 EPLP Derian Office Building 17461 Derian Av. Irvine CA 110,000 2000 1983 EPLP Essex Southern Cal. Office Building 22110-22120 Clarendon St. Woodland Hills CA 38,940 2001 1982 EPLP Hollywood 6230 Sunset Blvd. Los Angeles CA 35,000 2006 1938 EPLP 5 New Residential Supply: Permits as % of Current Stock 12 Month Permit Period:Trailing 12 Months September2009 Single Family Data Multi-Family Data All Residential Data Market Median SF Price (Q2 2009 est**) Q2 2ffordability* SF Stock 2000 SF Permits Last 12 Months % of Stock MF Stock 2000 MF Permits Last 12 months % of Stock Total Residential Permits Last 12 Months % of Stock New York PMSA $ 379,800 67 % 760,000 657 0.1 % 2,920,000 4,451 0.2 % 5,108 0.1 % Chicago $ 204,300 144 % 1,700,000 4,354 0.3 % 1,404,900 1,982 0.1 % 6,336 0.2 % Miami/Ft. Lauderdale $ 207,400 110 % 717,000 2,054 0.3 % 876,000 1,799 0.2 % 3,853 0.2 % Nassau-Suffolk $ 386,800 106 % 740,000 1,265 0.2 % 240,000 411 0.3 % 2,517 0.3 % Boston $ 336,000 102 % 1,530,000 2,793 0.2 % 670,800 1,906 0.6 % 6,925 0.3 % Philadelphia $ 211,000 132 % 1,532,000 4,922 0.3 % 515,100 1,719 0.3 % 6,641 0.3 % Minneapolis $ 184,500 171 % 818,000 3,364 0.4 % 351,800 697 0.2 % 4,061 0.3 % Atlanta $ 121,400 249 % 1,122,000 4,999 0.4 % 467,800 1,181 0.3 % 6,180 0.4 % Baltimore $ 253,000 124 % 797,000 2,833 0.4 % 268,000 1,799 0.7 % 4,632 0.4 % Portland $ 246,200 114 % 561,000 2,754 0.5 % 225,335 786 0.3 % 3,540 0.5 % Denver $ 223,700 137 % 582,000 2,608 0.4 % 274,900 2,291 0.8 % 4,899 0.6 % Wash. D.C. PMSA $ 319,200 124 % 1,299,000 8,750 0.7 % 644,300 2,902 0.5 % 11,652 0.6 % Phoenix $ 131,100 189 % 970,000 7,930 0.8 % 360,500 1,192 0.3 % 9,122 0.7 % Orlando $ 149,200 165 % 482,000 4,260 0.9 % 201,500 1,254 0.6 % 5,514 0.8 % Las Vegas $ 141,800 167 % 440,000 3,505 0.8 % 215,700 2,501 1.2 % 6,006 0.9 % Dallas-Ft. Worth $ 150,700 181 % 1,381,000 13,388 1.0 % 650,000 8,116 1.2 % 21,504 1.1 % Austin $ 194,000 149 % 326,000 2,582 0.8 % 169,900 3,254 1.9 % 5,836 1.2 % Houston $ 157,400 168 % 1,027,000 20,956 2.0 % 547,700 6,853 1.3 % 27,809 1.8 % Totals $ 235,549 152 % 16,024,000 93,317 0.6 % 8,084,235 40,643 0.5 % 133,960 0.6 % Seattle $ 355,200 87 % 656,000 3,443 0.5 % 354,487 1,813 0.5 % 5,256 0.5 % San Francisco $ 618,200 60 % 368,000 411 0.1 % 344,000 792 0.2 % 1,203 0.2 % Oakland $ 350,100 106 % 625,000 1,684 0.3 % 270,000 819 0.3 % 2,503 0.3 % San Jose $ 486,000 85 % 388,000 622 0.2 % 192,000 1,222 0.6 % 1,844 0.3 % Los Angeles $ 296,300 85 % 1,877,000 2,050 0.1 % 1,392,963 3,174 0.2 % 5,224 0.2 % Ventura $ 344,800 105 % 199,000 234 0.1 % 53,295 83 0.2 % 317 0.1 % Orange $ 359,600 99 % 628,000 1,237 0.2 % 340,800 1,231 0.4 % 2,468 0.3 % San Diego $ 341,700 81 % 664,000 1,650 0.2 % 375,664 1,128 0.3 % 2,778 0.3 % No Cal $ 459,723 88 % 1,381,000 2,717 0.2 % 806,000 2,833 0.4 % 5,550 0.3 % So Cal $ 319,919 88 % 3,368,000 5,171 0.2 % 2,162,722 5,616 0.3 % 10,787 0.2 % ESSEX $ 359,922 88 % 5,405,000 11,331 0.2 % 3,323,208 10,262 0.3 % 21,593 0.2 % Permits:Single Family equals 1 Unit, Multi-Family equals 5 or More Units Sources:SF Prices - Economy.com :Permits, Total Residential Stock - U.S.
